Citation Nr: 9928339	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-43 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
benefits, under the provisions of 38 U.S.C.A. § 1151, for the 
cause of the veteran's death, claimed to have resulted from 
VA medical care.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran, upon whose service this claim is based, had 
active military service from February 1941 to November 1945.  
The appellant is the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from April 1992 and April 1996 rating 
actions.  In the former, the RO denied service connection for 
the cause of the veteran's death, and, in the latter, the 
claim for entitlement to dependency and indemnity 
compensation, under the provisions of 38 U.S.C.A. § 1151, was 
denied.  The appellant expressed her disagreement with the 
April 1992 rating action in May 1992, and expressed her 
disagreement with the April 1996 decision in June 1996.  A 
statement of the case regarding these matters was issued in 
September 1996, and a substantive appeal was received later 
that month.  In April 1997, the appellant was scheduled to 
appear at a hearing conducted by a member of the Board but, 
in a statement received from the appellant on the date of the 
scheduled hearing, she withdrew her request for a hearing.  
At the same time, she indicated that she planned to submit 
some additional medical evidence to support her claim.  To 
date, however, no additional medical evidence has been 
submitted by the appellant, and it is presumed that no 
additional evidence from her is forthcoming.  Accordingly, 
the Board will proceed to address the merits of her claims. 


FINDINGS OF FACT

1.  The veteran died in September 1991, at which time he was 
service connected for residuals, fracture of the right fibula 
with dislocation of the right ankle, rated as 20 percent 
disabling since 1956.  

2.  The Certificate of the Death reflects that the immediate 
cause of the veteran's death was sudden cardiac death, due to 
or as a consequence of chronic congestive heart failure; and 
that atrial fibrillation was another significant condition 
which contributed to death, but did not result in the 
underlying cause. 

3.  No competent medical evidence has been submitted into the 
record which establishes that a disability related to 
service, or a service-connected disability, or a disability 
that was the consequence of any VA hospitalization or medical 
or surgical treatment, caused or contributed substantially or 
materially to cause the death of the veteran.  


CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The appellant's claim for entitlement to dependency and 
indemnity compensation benefits, under the provisions of 
38 U.S.C.A. § 1151, for the cause of the veteran's death is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of the veteran's death

The threshold question to be addressed in this case is 
whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If not, the claims must fail and there 
is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Veterans Appeals (redesignated as the 
United States Court of Appeals for Veterans Claims effective 
March 1, 1999), which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  See 
also Morton v. West, 12 Vet.App. 477, 480 (1999).

As an initial matter it is observed that, in order to 
establish service connection for the cause of the veteran's 
death, applicable law requires that the evidence show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was an actual, causal connection.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.


To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for 
cardiovascular-renal disease, including hypertension, may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the  first year after the veteran's 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Furthermore, in order for a claim for service connection to 
be well grounded, the Court of Veterans Appeals has also held 
that there must be competent evidence of: (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a link or a connection) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of a claim is presumed to be 
true for purposes of determining whether it is well grounded; 
however, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  


In a claim for service connection for the cause of the death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

A review of the record in this case reflects that the veteran 
died at his residence in September 1991.  His Certificate of 
Death reveals that the immediate cause of death was "sudden 
cardiac death," due to or as a consequence of chronic 
congestive heart failure.  Atrial fibrillation was listed as 
another significant condition contributing to death, but not 
resulting in the underlying cause.  The Board also notes 
that, at the time of his death, the veteran was service 
connected for residuals, fracture of the right fibula with 
dislocation of the right ankle, rated 20 percent disabling.  

As set forth by the RO, the veteran's service medical records 
do not reflect any findings or diagnosis of a heart disorder.  
Indeed, the report of the medical examination conducted in 
connection with the veteran's discharge from service revealed 
that his cardiovascular system was normal.  The first medical 
records associated with the claims file showing any heart-
related problems are dated in the 1980's, some 40 years after 
the veteran's separation from service.  These records, as 
well as the subsequent medical records obtained in connection 
with this appeal (dated between 1987 and 1991, including 
those from a VA hospitalization from September 1 to 19, 
1991), disclose that the veteran's diagnoses included 
cardiomegaly, congestive heart failure, coronary artery 
disease, hypertension, chronic atrial fibrillation, left 
ventricular systolic dysfunction, arteriosclerotic heart 
disease, right popliteal artery occlusion, and superficial 
thrombophlebitis.  Significantly, however, none of those 
records contains any indication that the veteran's military 
service, or his service-connected disability, was considered 
to be implicated in the congestive heart failure or atrial 
fibrillation which caused his death.  

Since the chronic congestive heart failure and ventricular 
fibrillation listed on the veteran's Certificate of Death 
were first shown approximately 40 years after service, and 
they have not been linked by any medical professional to 
either service or a service-connected disability, there is no 
basis for establishing service connection for these 
disabilities.  In view of that conclusion, as well as the 
absence of any competent medical evidence linking the 
disability for which the veteran was service-connected to his 
death, there is no plausible basis for finding that service-
connected disability contributed materially to the veteran's 
death.

As there has been no competent medical evidence presented 
showing that a service-connected disability played any role 
in the veteran's death, the appellant has not met the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that her claim for entitlement 
to service connection for the cause of the veteran's death is 
well grounded, as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  As claims that are not well grounded do not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for service connection for the cause 
of the veteran's death must be denied.  

II.  Dependency and indemnity compensation benefits, under
38 U.S.C.A. § 1151, for the cause of the veteran's death

Although the foregoing claim for service connection for the 
cause of the veteran's death was developed on appeal and, 
therefore, required a formal decision by the Board, in 
reviewing the correspondence submitted by the appellant, it 
appears that her primary contention has been that it was 
inappropriate treatment provided to the veteran, by VA 
medical personnel, that caused him to die.  This raises the 
question of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151.  That statute provides that, when a 
veteran suffers injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service-
connected.

The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358, 3.800 (1997).  They provide, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
veteran's physical condition prior to the disease or injury 
is the condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals in the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  The United 
States Court of Appeals for the Federal Circuit later 
affirmed that decision, Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), as did the United States Supreme Court, Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at
38 C.F.R. § 3.358(c) (1997).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

Having set out the applicable law with respect to benefits 
awarded under the provisions of 38 U.S.C.A. § 1151 above, it 
must also be noted (as mentioned above) that a claimant 
seeking benefits under any law administered by the Secretary 
of Veterans Affairs has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  If the claim is 
well grounded, the Secretary is obligated to assist a 
claimant in developing evidence pertaining to the claim.  
38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
there is no duty to assist.  Epps v. Brown, 9 Vet.App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
Thus, the threshold question for any claim, including one 
filed under the provisions of 38 U.S.C.A. § 1151, is whether 
the claimant has presented a well-grounded claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant provides must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and
(3) medical evidence of a nexus (i.e., a link or a 
connection) between the asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).

Thus, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See also Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.

Applying the law to this particular case, the Board notes 
that the appellant's contentions are that the veteran 
developed a back impairment, and a sprained foot arch, while 
entering a VA hospital, and that the failure to properly 
treat these problems resulted in his death.  She also has 
contended that the treatment the veteran received in one of 
his last hospitalizations caused him to exhibit symptoms of 
starvation, dehydration, and muscle atrophy, which 
contributed to his demise.  

Regarding these contentions, the Board notes that the veteran 
was hospitalized in September 1991, shortly before his death, 
as well as for periods of time in July and August 1991.  The 
July and early August 1991 records do not reflect any back or 
foot complaints.  On the other hand, the veteran was noted to 
have complained of back pain during the hospitalization that 
took place between August 11 and August 21.  That 
hospitalization, however, was primarily for the treatment of 
fecal impaction, and the veteran's back complaints were 
attributed to chronic conditions, i.e., ankylosis spondylosis 
and degenerative joint disease.  There is no indication in 
those records that the veteran's back problems were either 
caused or aggravated by his treatment, and, even if they 
were, there is no showing that this condition played any 
material role in the heart problems from which the veteran 
died.  

Similarly, during the veteran's hospitalization in September 
1991, which was primarily to treat congestive heart failure 
decompensation, he complained of ankle pain.  These 
complaints were attributed to the veteran's service-connected 
disability, and were treated with medication.  Like the 
veteran's back complaints, however, there is no indication 
that his ankle complaints or treatment thereof in any way 
caused his heart problems, aggravated his heart problems, or 
interfered with the treatment of his heart problems.  There 
is certainly no indication in these records that an ankle 
impairment or foot sprain were implicated in the veteran's 
death.  

As to the contention that the veteran exhibited symptoms of 
starvation, dehydration, and muscle atrophy, a review of the 
records fails to disclose any documentation of such problems 
during the months leading up to his death.  Indeed, July 1991 
records reflect that the veteran was described as well 
nourished, and, in September 1991, his abdomen was described 
as round and slightly obese.  Moreover, none of these 
symptoms are shown in any medical record, or by any medical 
opinion, to have contributed to the veteran's death.  

At bottom, we must observe that the appellant's contentions, 
that VA treatment either caused or contributed to the 
veteran's death, are medical conclusions.  She, however, has 
not shown that she possesses the technical competence to 
establish those conclusions as fact.  As discussed above, a 
claim based upon an assertion as to cause-and-effect relating 
to a particular disability requires competent medical 
evidence in order to be well grounded.  The Court has 
reiterated this requirement many times, as in the cases cited 
above.  All that the appellant has presented in this case are 
her assertions regarding the cause of the veteran's death.  
Such evidence, no matter how sincerely felt, is not 
sufficient to establish entitlement to the claimed benefit.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

Conversely, the Board is well aware that we are not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  We have 
carefully reviewed the medical records in this case, and we 
could find none supporting the appellant's contention that 
the veteran's treatment by VA medical personnel resulted in, 
or contributed to, the conditions that brought about his 
death.  Accordingly, it is the Board's conclusion that the 
appellant has failed to present evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim for dependency and indemnity compensation under 
38 U.S.C.A. § 1151 is well grounded, as required by 
38 U.S.C.A. § 5107(a) (West 1991).

As a claim that is not well grounded does not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for dependency and indemnity 
compensation benefits payable pursuant to the provisions of 
38 U.S.C.A. § 1151, for the cause of the veteran's death, 
must be denied.  See Boeck v. Brown, supra; Grivois v. Brown 
supra.







ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to dependency and indemnity compensation 
benefits, under the provisions of 38 U.S.C.A. § 1151, for the 
cause of the veteran's death is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

